Citation Nr: 1507254	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for residuals of an in-service bilateral tubal ligation and post service total hysterectomy with history of endometriosis.

2.  Whether new and material evidence has been received to reopen a service connection claim for a scar, residual of a total hysterectomy with history of endometriosis.

3.  Whether new and material evidence has been received to reopen a service connection claim for an unspecified stomach disability status post surgery for blocked intestines.

4.  Whether new and material evidence has been received to reopen a service connection claim for gastroesophageal reflux disease (GERD) as secondary to an unspecified stomach disability status post surgery for blocked intestines and/or secondary to a total hysterectomy.  

5.   Whether new and material evidence has been received to reopen a service connection claim for a scar, residual of intestinal surgery as secondary to unspecified stomach disability status post surgery for blocked intestines.

6.  Whether new and material evidence has been received to reopen a service connection claim for residuals, right knee injury.

7.  Whether new and material evidence has been received to reopen a service connection claim for right wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2011; a statement of the case was issued in March 2012; and a substantive appeal was received in May 2012.   

In her May 2012 substantive appeal (VA Form 9), the Veteran requested to testify at a Board hearing.  However, in a September 2013 correspondence, she withdrew that request and asked that her hearing be cancelled.  

The issues of entitlement to service connection for residuals of an in-service tubal ligation and post service total hysterectomy with history of endometriosis; a scar, residual of a total hysterectomy with history of endometriosis; an unspecified stomach disability status post surgery for blocked intestines; GERD;  scar, residual of intestinal surgery; and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2009, the RO denied the claim of service connection for residuals of a total hysterectomy with history of endometriosis.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the June 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In June 2009, the RO denied the claim of service connection for a scar, residual of a total hysterectomy with history of endometriosis.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

4.  Certain evidence received since the June 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  In June 2009, the RO denied the Veteran's application to reopen a claim of service connection for an unspecified stomach disability status post surgery for blocked intestines.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

6.  Certain evidence received since the June 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

7.  In June 2009, the RO denied the claim of service connection for gastroesophageal reflux disease (GERD) as secondary to unspecified stomach disability status post surgery for blocked intestines.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

8.  Certain evidence received since the June 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

9.  In June 2009, the RO denied the claim of service connection for a scar, residual of intestinal surgery as secondary to unspecified stomach disability status post surgery for blocked intestines.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

10.  Certain evidence received since the June 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

11.  In June 2009, the RO denied the Veteran's application to reopen a claim for a right knee disability.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

12.  Certain evidence received since the June 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

13.  In June 2009, the RO denied the Veteran's application to reopen a claim for service connection for right wrist carpal tunnel syndrome.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

14.  Certain evidence received since the June 2009 decision is cumulative or redundant of the evidence of record at the time of the June 2009 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The June 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for residuals of a total hysterectomy with history of endometriosis, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 2009 RO rating decision is new and material; accordingly, the claim for service connection for residuals of an in-service tubal ligation and/or a post service total hysterectomy with history of endometriosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The June 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for a scar, residual of a total hysterectomy with history of endometriosis, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the June 2009 RO rating decision is new and material; accordingly, the claim for service connection for a scar, residual of a total hysterectomy with history of endometriosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The June 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for an unspecified stomach disability status post surgery for blocked intestines is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the June 2009 RO rating decision is new and material; accordingly, the claim for service connection for unspecified stomach disability status post surgery for blocked intestines is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The June 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for gastroesophageal reflux disease (GERD) as secondary to unspecified stomach disability status post surgery for blocked intestines is final.  38 U.S.C.A. § 7105 (West 2002).

8.  Evidence received since the June 2009 RO rating decision is new and material; accordingly, the claim for service connection for gastroesophageal reflux disease (GERD) as secondary to unspecified stomach disability status post surgery for blocked intestines or secondary to a total hysterectomy is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

9.  The June 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for scar, residual of intestinal surgery as secondary to unspecified stomach disability status post surgery for blocked intestines is final.  38 U.S.C.A. § 7105 (West 2002).

10.  Evidence received since the June 2009 RO rating decision is new and material; accordingly, the claim for service connection for scar, residual of intestinal surgery as secondary to unspecified stomach disability status post surgery for blocked intestines is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

11.  The June 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

12.  Evidence received since the June 2009 RO rating decision is new and material; accordingly, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

13.  The June 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for right wrist carpal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 2002).

14.  Evidence received since the June 2009 RO rating decision is not new and material; accordingly, the claim for service connection for right wrist carpal tunnel syndrome is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the March 2011 VCAA notice fully complied with Kent.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met. 


New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims have most recently been denied in a June 2009 rating decision.  She failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

In a March 2012 statement of the case, the RO reopened each of the Veteran's claims and then denied them on a de novo basis.  The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Hysterectomy and tubal ligation residuals, scars, stomach disability, and GERD

The Board notes that there is medical evidence of abdominal pain, in the lower quadrant, in service.  The claims have been consistently denied because there have not been any nexus opinions linking the current disabilities to service.  

Evidence received since the June 2009 rating decision includes a December 2011 correspondence from the Veteran.  In it, she stated that she underwent a tubal ligation in August 1982, and that she felt that something was not normal.  She also stated that she told this to the nurse upon discharge from service, but was assured that it would be okay.  She stated that after 20 years of stomach pains, she was advised to have a hysterectomy.  She had been told by Dr. S.E. that her abdominal pain was due to the tubal ligation.  She also stated that following the hysterectomy, she began having problems with GERD.  She also stated that further examinations following her hysterectomy revealed blood in her stool and an intestinal blockage.  

Additionally, the Board notes that in the Veteran's September 2014 Brief (Virtual VA), her representative argued that her in-service symptoms (vaginal bleeding, upper quadrant pain and tenderness, pelvic pain, stomach pain, hypochromic microcytic anemia, and occult blood in urine) were the early signs of endometriosis and fibroids.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's statements regarding a nexus opinion from Dr. S.E. to meet the low threshold of 38 C.F.R. § 3.156(a).   The evidence is new and material evidence to reopen the Veteran's claim because it indicates that a current disability manifested by abdominal pain might be related to the tubal ligation that she underwent during service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for residuals of a total hysterectomy with history of endometriosis is reopened.  Additionally, since the Veteran has stated (and the medical records reflect) that her abdominal pain has been present prior to her August 2001 hysterectomy, the Board has expanded the nature of the claim to reflect not only the possibility that the symptoms are residuals of a hysterectomy, but also that they might be residuals of her in-service tubal ligation.  

Similarly, the Board notes that new and material evidence has been received to reopen the claims of entitlement to service connection for scars, an unspecified stomach disability, and GERD.  As noted, the Veteran stated that she was told (by Dr. S.E.) that most of her abdominal pain was due to the tubal ligation.  Since the exact nature of the Veteran's current disability is unknown, the purported nexus opinion could also support the claim for service connection for an unspecified stomach disability.  Finally, the Veteran stated she began to experience GERD following her hysterectomy, thereby providing evidence that her GERD may also a residual of her in-service tubal ligation and subsequent hysterectomy. 

Right knee

The Board denied the claim of service connection for a right knee disability in March 1998.  It noted that there were in-service findings of a right knee disability.  Specifically, there were July 1981 findings of a calcification in the posterolateral joint space that appeared to be a loose body.  However, a July 1993 VA examination reflected no clinical, physical, or radiographic findings.  Consequently, the claim was denied in part because there was no objective evidence of a current disability. 

The claim was most recently denied in June 2009.  It was denied because no new and material evidence had been received.  Evidence received since the June 2009 denial includes continued complaints of right knee pain in correspondence dated July 2010, January 2011, October 2011, December 2011, and May 2012.  The Board finds that the continued complaints of right knee pain meet the low threshold of 38 C.F.R. § 3.156(a).  Although the Veteran has not provided objective, clinical evidence of a right knee disability, the Board notes that her continued complaints of pain (coupled with the in-service findings), at least triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

Consequently, the Board finds that new and material evidence has been received and that the claim for service connection for a right knee disability is reopened.  

Carpal tunnel syndrome - right wrist

The Veteran's claim of service connection for carpal tunnel syndrome has been denied in part because there are no findings attributable to a wrist disability in service or within a year of service.  The Veteran underwent a VA examination in May 1985, and she reported that she experienced "knots" in her wrists during physical training in 1978.  The Veteran underwent a periodic examination in November 1980, and it yielded normal findings.  The May 1985 VA examination also yielded no findings referable to a wrist disability.  

The claim has been denied numerous times, most recently in June 2009.  Evidence received since the June 2009 include recent treatment reports that reflect that the Veteran reported numbness in her hands in August 2009 (Volume 4), and May 2011 EMG/NCV studies that yielded normal findings (Volume 4).  

The evidence is new in that it had not yet been submitted to the VA.  However, it is not material in that it does not address the basis for the prior denials.  The evidence does not address the fact that there are no relevant findings in the service treatment records or shortly thereafter.  Consequently, there are no findings of an in-service disability to which a potential nexus opinion could be based.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case the new evidence is not material because it does not address either the second or the third element of a service connection claim (both of which were missing in prior denials).  The new evidence also does not trigger VA's duty to assist by providing a medical opinion, because there are no in-service findings upon which a potential nexus opinion could be based.  The new evidence therefore does not raise a reasonable possibility of substantiating the claim, and therefore the claim is not reopened.  


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for residuals of an in-service tubal ligation and post service total hysterectomy with history of endometriosis is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a scar, residual of a total hysterectomy with history of endometriosis is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an unspecified stomach disability status post surgery for blocked intestines is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to unspecified stomach disability status post surgery for blocked intestines is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a scar, residual of intestinal surgery as secondary to unspecified stomach disability status post surgery for blocked intestines is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a right knee disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for right wrist carpal tunnel syndrome is denied.   


REMAND

Hysterectomy residuals/stomach/GERD

As noted above, the Veteran was reportedly told by Dr. S.E. that her abdominal pain was a residual of her in-service tubal ligation.  Additionally, the Veteran reported had been told that she had several adhesions in her abdomen from her tubal ligation.  See June 2006 treatment report.  She stated that she felt that scar tissue in her colon was causing additional problems.  In an April 2014 correspondence, she stated that Dr. S.E. has retired and his records are unavailable.  

Although the Veteran's claims have been denied several times, it does not appear that the Veteran has been given an explanation as to what caused her abdominal pain and subsequent symptoms.  Consequently, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's disabilities.  The Board notes that the Veteran underwent a VA examination in September 1993, and the examiner found that there was no gynecological explanation for her right sided pain.  The Board notes that the examination report did not contain an opinion regarding whether the Veteran's symptoms were post-surgical symptoms arising from her tubal ligation.  

The examiner should opine whether the Veteran's gastrointestinal and/or gynecological symptoms are secondary to service, specifically to her 1982 tubal ligation surgery.

Right knee

The Board finds that a VA examination is warranted to determine the nature and etiology of any right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's gastrointestinal and/or gynecological symptoms of abdominal pain, GERD, and any other reported symptoms.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's symptoms (to include abdominal pain and GERD) began during or are causally related to service, to include her 1982 tubal ligation.  

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's enlarged uterus (which resulted in a hysterectomy) is causally related to service, to include her 1982 tubal ligation.  

Finally, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service symptoms were early manifestations of endometriosis or fibroids.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's right knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability began during or is causally related to service,  

The examiner should note the July 1981 findings of a calcification in the posterolateral joint space which appeared to be a loose body.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


